Case 19-04012-thf          Doc 17       Filed 10/31/19        Entered 10/31/19 10:42:53     Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

IN RE:                                                )
                                                      )
SANDRA M. PIERCE                                      )             Case No. 19-40249-thf
                                                      )
                                                      )             Chapter 7
                           Debtor                     )
                                                      )
------------------------------------------------------)             Adv. No. 19-04012-thf
                                                      )
SANDRA M. PIERCE                                      )
                                                      )
                           Plaintiff                  )
                                                      )
V.                                                    )
                                                      )
SKILLMAN’S AUTO SALES                                 )
                                                      )
                           Defendant                  )

                                                   * * * * *

                                       MEMORANDUM OPINION

        This matter is before the Court on the Complaint to Recover Preferential Transfers filed

by the Plaintiff-Debtor Sandra Pierce (“Pierce”). Pierce seeks to recover wages garnished by the

Defendant, Skillman’s Auto Sales (“Skillman’s”), which she argues are voidable preference

payments made within ninety days before the date of the filing of the petition under 11 U.S.C. §

547(b). Skillman’s argues it is entitled to retain the funds under § 547(c)(8)’s small preference

exception because the total amount Skillman’s received was under $600, since the post-petition

garnishment check was received but never processed. The Court finds that, because the total

amount Skillman’s retained was under the $600 threshold, Skillman’s is entitled to retain the

funds under § 547(c)(8).
                                                          1
Case 19-04012-thf       Doc 17      Filed 10/31/19       Entered 10/31/19 10:42:53     Page 2 of 7



                     PROCEDURAL AND FACTUAL BACKGROUND

        The parties have jointly stipulated to the following facts. On February 24, 2017, Pierce

executed and delivered to Skillman’s a retail installment contract, security agreement and

promissory note for the purchase of a used vehicle. After Pierce failed to make payments,

Skillman’s repossessed and resold the vehicle, incurred a deficiency balance, and acquired a

default judgment and order from the Daviess Civil Court on January 22, 2019. The court

awarded Skillman’s a judgment of $4,275.81, and an Order for Wage Garnishment was entered

days later.

        In February and March of 2019, six wage garnishments took place, and ADP (Pierce’s

employer’s payroll processor) sent the following six checks to Skillman’s counsel:

 ADP Check       Date of Check         Date Check          Total    Amount Paid      Amount Paid
     No.                                 Received         Amount    to Skillman’s    to Law Firm
  12662472      February 7, 2019     February 12, 2019    $100.73       $67.16          $33.57
  12861020      February 14, 2019    February 20, 2019     $93.21       $62.14          $31.07
  13034869      February 21, 2019    February 26, 2019    $107.92       $71.95          $35.97
  13419189       March 7, 2019        March 12, 2019       $83.90       $55.94          $27.96
  13629239       March 14, 2019       March 19, 2019      $111.90       $74.60          $37.30
  13810328       March 21, 2019       March 26, 2019      $102.98
    Total                                                 $600.64     $331.79          $165.87



Only five of those checks, however, were ever actually processed and deposited by Skillman’s.

Pierce filed bankruptcy on March 24, 2019, days after the sixth garnishment check (Check No.

13810328, for $102.98) was sent on March 21, 2019, but before Skillman’s counsel received the

check on March 26, 2019. Before ever receiving the sixth check, Skillman’s counsel was

notified of Pierce’s bankruptcy on March 24, 2019, and filed a Notice of Release of Garnishment

with the Daviess District Court the following day.



                                                   2
Case 19-04012-thf       Doc 17    Filed 10/31/19        Entered 10/31/19 10:42:53    Page 3 of 7



       Importantly, the parties do not dispute that, once notified of Pierce’s bankruptcy prior to

receiving check #6, Skillman’s counsel never processed or distributed or presented the sixth

check for payment. The other five checks received, processed and distributed pre-petition

totaled $497.66 (of which $331.79 was paid to Skillman’s and $165.87 to Skillman’s counsel).

As a result, Skillman’s now argues that, because the total of checks #1-5 falls below the $600

threshold set forth in § 547(c)(8), Skillman’s is permitted to retain those funds under the small

preference exception.

                                      LEGAL ANALYSIS

       The plaintiff bears the burden of proving each element of a preferential transfer under 11

U.S.C. § 547(b) by a preponderance of the evidence. In re Nelson, 419 B.R. 338, 340 (Bankr.

W.D. Ky. 2009); Neal v. Graves-Gilbert Clinic (In re Neal), Nos. 18-10213(1)(7), 18-1005,

2018 Bankr. LEXIS 2057, at *2-4 (Bankr. W.D. Ky. 2018). For a transfer to constitute a

voidable preference, the plaintiff must show: (1) benefit to a creditor; (2) on account of an

antecedent debt; (3) made while the debtor was insolvent; (4) within ninety days before

bankruptcy; and (5) which enabled the creditor to receive a larger share of the estate than if the

transfer had not been made. 11 U.S.C. § 547(b). But a transfer under this section may not be

avoided if, in a case filed by an individual debtor whose debts primarily are consumer debts

(such as the present case), the aggregate value of all property that constitutes or is affected by

such transfer is less than $600. See § 547(c)(8).

       Skillman’s claims that the funds garnished, after deducting the sixth unprocessed check

from the total received, total $497.66 and are therefore protected by the de minimis $600.00

exception provided in § 547(c)(8). The Court agrees. Although Skillman’s counsel did receive

                                                    3
Case 19-04012-thf      Doc 17     Filed 10/31/19    Entered 10/31/19 10:42:53        Page 4 of 7



check #6 on March 26, 2019, neither party disputes that the sixth check was ultimately never

processed, distributed, or presented for payment by Skillman’s. On the contrary, check #6 was

returned to ADP’s counsel and, according to the parties’ testimony, was eventually refunded to

Pierce. Ultimately, Skillman’s only ever received $497.66 in wages garnished from the debtor.

       Courts generally find no avoidable preference under § 547(b) when the total amount of

money actually transferred to the garnishee does not exceed $600, despite the fact that additional

checks may have been sent and received but were never processed. The underlying facts are

analogous to those of In re Pierce, a case in which the Eighth Circuit B.A.P. upheld the lower

bankruptcy court’s decision that, under § 547(c)(8), debtors were not allowed to recover $562.78

withheld from debtor’s pay and paid to a judgment creditor, because the aggregate sum the

creditor actually received was less than $600. Pierce v. Collections Assocs. (In re Pierce), 504

B.R. 506 (B.A.P. 8th Cir. 2013). Even though two additional payments totaling $296.20 were

received by the creditor after debtors declared bankruptcy, the bankruptcy court excluded those

payments when determining if the creditor received more than $600, because those payments

were returned to debtor’s employer and paid back to the debtor. The Pierce court found as

follows:

       We agree with the Pierces that at one time all six wage garnishments, totaling
       $858.98, constituted preferences. We have previously held that for preference
       purposes, if the property transferred is the debtor’s wages then the transfer occurs
       precisely when wages are earned (citations omitted). In this case, each
       garnishment was a preference at the time Pierce earned his wages.

       However, when the Pierces brought this preference action the garnishee had
       already returned $296.20 to them. As the Pierces recognized, the only
       remedy available to them was avoidance of the wages still in possession of
       Collection Associates. Accordingly, their requested relief was for the return of
       $562.78, an amount less than $600. Therefore, under any definition of the word
       transfer and regardless of the benefit Collection Associates received § 547(c)(8)
                                                4
Case 19-04012-thf      Doc 17    Filed 10/31/19     Entered 10/31/19 10:42:53       Page 5 of 7



       applies. … Because the amount sought be to recovered is less than $600, §
       547(c)(8) applies as a defense to this preference action.

Id. at 510 (emphasis added). Thus, where the garnishee-creditor in Pierce had received over

$858.98 in wage garnishment checks but returned $296.20 of those funds upon learning of

debtor’s bankruptcy before the preference action was commenced, the total amount actually

received was under $600 and fell within § 547(c)(8)’s de minimis exception. Similarly, by the

time Pierce brought this preference action in April of 2019, Skillman’s had already returned the

sixth check for $102.98.

       This analysis is consistent with previous decisions in which certain transfers or costs

were deducted from the aggregate sum when determining whether the $600 threshold was met.

In Neal v. Graves-Gilbert Clinic (In re Neal), Nos. 18-10213(1)(7), 18-1005, 2018 Bankr.

LEXIS 2057 (Bankr. W.D. Ky. 2018), after court costs were reimbursed to Defendant’s counsel

and “properly deducted from the aggregate sum garnished from the Debtor,” the total funds

received by Defendant were less than $600, and thus “were not preferential transfers under 11

U.S.C. § 547(b) and fall within the de minimis exception of 11 U.S.C. § 547(c)(8).” Likewise,

In re Nelson, 419 B.R. 338 (Bankr. W.D. Ky. 2009) featured several defendants who were paid

with garnished funds totaling over $600, but the first paycheck garnished included $106.87 for

court costs which were eventually deducted from the garnished funds, thereby reducing the

amount turned over to one of the defendants. The Nelson court held that, where those court costs

did not count toward the total amount of funds garnished by the defendant, the total garnished

from the debtor was less than $600 and thus within the de minimis exception. Id. at 340.




                                               5
Case 19-04012-thf     Doc 17     Filed 10/31/19    Entered 10/31/19 10:42:53       Page 6 of 7



                                       CONCLUSION

       Ultimately, Debtor can only seek to avoid preferential transfers of wages still in the

garnishee’s possession. But here, it remains undisputed that Skillman’s processed just five of

the six checks received and retained only $497.66 of the total aggregate $600.64 funds garnished

from debtor’s employer. Any remaining checks Skillman’s received were returned and were

never processed. Although multiple transfers to Skillman’s were made within the ninety days

preceding Pierce’s filing bankruptcy, those transfers do not constitute voidable preferential

transfers under 11 U.S.C. § 547(b) where they fall within the de minimis exception under §

547(c)(8).

       For the foregoing reasons, the Court will enter Judgment in favor of the Defendant,

Skillman’s Auto Sales, and against the Plaintiff Sandra Pierce. The Court will issue a separate

Judgment consistent with the provisions set forth in this Memorandum.




                                                    Dated: October 31, 2019




                                               6
Case 19-04012-thf          Doc 17       Filed 10/31/19        Entered 10/31/19 10:42:53         Page 7 of 7



                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

IN RE:                                                )
                                                      )
SANDRA M. PIERCE                                      )                 Case No. 19-40249-thf
                                                      )
                                                      )                 Chapter 7
                           Debtor                     )
                                                      )
------------------------------------------------------)                 Adv. No. 19-04012-thf
                                                      )
SANDRA M. PIERCE                                      )
                                                      )
                           Plaintiff                  )
                                                      )
V.                                                    )
                                                      )
SKILLMAN’S AUTO SALES                                 )
                                                      )
                           Defendant                  )

                                                   * * * * *

                                                 JUDGMENT

        Pursuant to the Court’s Memorandum entered this date and incorporated herein by

reference, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment is entered in

favor of the Defendant, Skillman’s Auto Sales, and against the Plaintiff Sandra Pierce. This is a

final and appealable order.




                                                    Dated: October 31, 2019

                                                          7
